COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Rodrigo Gonzalez Jr. v. Brent Marshall Wasserstein

Appellate case number:     01-20-00826-CV

Trial court case number: 2017-58300

Trial court:               295th District Court of Harris County

         On December 29, 2020, this Court issued an order directing appellant to file the statement
of inability in the trial court. Because appellant is an inmate, the Court also ordered appellant to
comply with the requirements of Chapter 14 of the Texas Civil Practice and Remedies Code by
January 29, 2021. Chapter 14 requires an inmate who files a statement of inability to afford costs
to file an additional affidavit identifying each prior lawsuit, other than an action under the Family
Code, filed by the inmate without legal representation. See TEX. CIV. PRAC. & REM. CODE §
14.004(a). The inmate must also include a certified copy of the inmate’s trust account statement
reflecting the balance of the account at the time the appeal was filed and all account activity of the
preceding six months. See id. §§ 14.004(c), 14.006(f).
        On January 13, 2021, appellant filed a sworn document stating that the only previous case
was the case currently on appeal and thus, appellant’s filing indicates that there are no previous
lawsuits. This document also contains a certified copy of appellant’s trust account showing all
transactions from July 2020 to January 2021. Appellant has complied with the requirements of
Chapter 14.
        The clerk’s record was filed on January 28, 2021. This contains a statement of inability
and claim of material change in financial condition filed in the trial court on January 8, 2021. The
statement of inability and claim of material change appear to comply with the requirements of Rule
145. The clerk’s record contains no order by the trial court overruling appellant’s claim of inability
to afford payment for the costs of the appellate record. Accordingly, we determine that appellant
has established his inability to afford payment of costs for the appellate record and filing
fees. See TEX. R. CIV. P. 145; TEX. R. APP. P. 20.1.
        Appellant filed motions to access to a copy of the appellate record. Because appellant’s
brief contains citations to the record, appellant received access to the record. Accordingly, the
pending motions for access to the record are dismissed as moot.
       It is so ORDERED.
Judge’s signature: ____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___July 13, 2021____